DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2018/0096717) in view of Wang (US 4, 895, 812).
Regarding claim 15, Jiang discloses a method of preparing a non-volatile ferroelectric memory, the method comprising: providing a substrate  (Fig.5, numeral 301) containing a ferroelectric storage layer (303); patterning  ([0071]) to form at least one pair of buried conductive layers (Fig.5, numeral 3073, 3071; low part)) that are buried in the ferroelectric storage layer (303); and depositing an electrode layer (307) to form a first electrode  (3073, upper part) and a second electrode  (3071; upper part) 
Jiang does not disclose performing conductive treatment on a surface of the ferroelectric storage layer.
Jiang however discloses forming low resistance electrodes (3073), (3071) by patterning ([0071]). And Wang discloses performing conductive treatment on a surface of the ferroelectric storage in order to form low-resistance (ohmic) contact to the electrodes (column 2, lines 20-35).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Jiang with Wang to perform conductive treatment on a surface of the ferroelectric storage layer for the purpose of forming ohmic contacts.
Regarding claim 26, Wang discloses wherein the buried conductive layer forms an ohmic contact with the electrode layer (column 2, lines 20-35).
Regarding claim 27, Jiang in view of Wang does not disclose wherein the resistivity of the buried conductive layer is of the order of 105-10-12 Ωcm.  
It would have been however obvious to adjust the resistivity of the buried conductive layer for the purpose of forming ohmic contacts (Wang, column 2, lines 20-35).
Regarding claim 28 Jiang in view of Wang does not disclose wherein a contact resistance of the buried conductive layer and the electrode layer is less than or equal to 50MΩ.  
It would have been however obvious to adjust a contact resistance of the buried conductive layer for the purpose of forming ohmic contacts (Wang, column 2, lines 20-35).
Regarding claim 29, Jiang discloses wherein the surface of the ferroelectric storage layer that is used for forming the buried conductive layer through the conductive treatment is a planar surface, an uneven surface or anFirst Named Inventor : Anquan Jiang Appl. No.16/931,721  irregularly shaped surface, and the buried conductive layer extends inward from the surface of the ferroelectric storage layer (Fig.5).  
Regarding claim 30, Jiang wherein the electrode layer (Fig.5, upper part of (3073) partially or completely covers the buried conductive layer (lower part of (3073).
Allowable Subject Matter
Claims 16-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The search of the prior art does not disclose or reasonably suggest performing a cleaning treatment after the conductive treatment as required by claim 16.
The search of the prior art does not disclose or reasonably suggest wherein in performing conductive treatment, the surface of the ferroelectric storage layer is at least partially subjected to blackening treatment, diffusion treatment, or ion implantation treatment as required by claim 17.
The search of the prior art does not disclose or reasonably suggest wherein in performing conductive treatment, one or more of aluminum, silver, gold, platinum, copper, cobalt, chromium, titanium, ruthenium and iridium are used as an ion implantation source to implant metal ions onto the surface of the ferroelectric storage layer as required by claim 24.
The search of the prior art does not disclose or reasonably suggest wherein a diffused metal layer is formed before the electrode layer is deposited, and the diffused metal layer performs a diffusion treatment on the surface of the ferroelectric storage layer at the same time of depositing the electrode layer or after the electrode layer is deposited, so as to complete the conductive treatment as required by claim 25.
Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments that Jian does not disclose that pair of buried conductive layer are buried in the ferroelectric storage layer are not persuasive because lower parts .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891